

PURCHASE AND SALE AGREEMENT BETWEEN
UPHAM OIL & GAS COMPANY, L.P., CRU JR. PRODUCING , L.P., UPHAM PRODUCING, L.P.,
BLU PRODUCING, L.P., MKU PRODUCING L.P., and RU PRODUCING L.P., ("UPHAM"),
SELLER


AND


NYTEX PETROLEUM , INC, PURCHASER






Effective:July 7, 2014 at 7:00 am CST
 
PURCHASE AND SALE AGREEMENT


This PURCHASE AND SALE AGREEMENT (this "Agreement") dated as of the date of last
acknowledgment herein but Effective for all purposes as of July 7, 2014 at 7:00
am (the "Effective Date and Time"), by and between Upham Oil & Gas Company,
L.P., CRU Jr. Producing, L.P., Upham Producing, L.P., BLU Producing, L.P., MKU
Producing L.P., and RU Producing L.P., ("Upham"), whose address is 999 Energy
Avenue, P.O. Box 940, Mineral Wells, TX 76068, ("Seller"), and NYTEX Petroleum,
Inc, a Delaware Corporation, whose address is 12222 Merit Dr., Suite 1850,
Dallas, Texas 75251 ("Purchaser");


W I T N E S S E T H:


WHEREAS, Seller desires to sell to Purchaser all Seller's right, title and
interest in and to certain assets and properties, and Purchaser desires to
purchase from Seller all of Seller's right, title and interest in and to such
assets and properties, upon the tenns and subject to the conditions herein set
forth. The assets and properties include those properties, wells, and associated
equipment situated on or used directly with the leases described in Exhibit A
attached hereto and incorporated herein as if set forth verbatim and sometimes
hereinafter referred to collectively as the Property or Properties or the
Transferred Assets.





--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants, agreements and conditions contained
herein, the parties hereto hereby agree as follows.


ARTICLE I


Purchase and Sale


1.1.    Conveyance and Transfer of Transferred Assets. Sellerand Purchaser
hereby agree that, at the Closing, upon the tenns and subject to the conditions
of this Agreement, Seller shall convey, transfer and assign to Purchaser,
effective as of the Effective Time of Closing, all of Seller's right, title and
interest in and to the Transferred Assets being (i) one hundred percent (100%)
working interest in and to all leases listed on Exhibit A (the 100% working
interest shall include all outstanding over-riding royalty interests now owned
by lineal descendents of Chester R Upham, Jr. which will be conveyed to Seller
contemporaneously with the closing of this transaction and merge with the
working interests) and (ii) all right of way agreements, all pipelines and flow
lines, compressor site lease, facility site leases, tanks, jacks, separators,
compressors, well bores, tubing, casing, pumps and all other equipment and
property directly used in connection with the operation and production from the
leases listed on Exhibit A.


1.2.    Purchase Price. The purchase price (the "Purchase Price") for the
Transferred Assets payable by Purchaser to Seller shall be Nine Million Two
Hundred and Fifty Thousand Dollars and no/100s ($9,250,000.00) payable in two
payments as follows:


(i)    A non-refundable earnest payment equal to 5% of the Purchase Price in the
amount of Four Hundred and Sixty Two Thousand and Five Hundred Dollars and
no/100s ($462,500.00) due and payable on July 7, 2014 either by wire transfer or
otherwise immediately available funds. Such payment shall be non-refundable
unless (i) the closing does not occur by the Closing Date due to the negligent
or willful failure of Seller to perform its obligations hereunder and if
Purchaser is not then in default hereunder; or (ii) if there is a material
adverse change in the Transferred Assets prior to the Closing Date. In the event
of the occurrence of either (i) or (ii) above the earnest money shall be
refunded by Seller to Purchaser.


(ii) The balance of Eight Million Seven Hundred and Eighty Seven Thousand and
Five Hundred Dollars and no/100s ($8,787,500.00) due and payable at Closing on
August 29, 2014 either by wire transfer or otherwise immediately available
funds. The Closing Date shall be effective September 1, 2014 ("Effective Date").



--------------------------------------------------------------------------------





(iii) Purchaser has been conducting a title examination of the Properties prior
to execution hereof pursuant to a letter of intent between the parties.
Purchaser agrees to complete its due diligence title examination prior to July
18, 2014. Should Purchaser discover any title defect(s) which Purchaser believes
in good faith is/are of a nature which title cannot be successfully defended
against a claim made by a third party, based upon industry standards in the
acquisition of oil and gas properties, then Purchaser shall notify Seller in
writing prior to July 18, 2014. Within five (5) businessdays following written
notification from Purchaser of any such title defect, Seller at its option,
shall either cure the objection at Seller's expense prior to closing or advise
Purchaser in writing that Seller does not intend to cure the objection. If
Purchaser does not desire to accept the lease(s) covering the property or
properties with such title defect the parties shall in good faith negotiate a
reduction in the purchase price. In the event Purchaser accepts any properties
with "title defects" such acceptance shall in no manner expand nor limit the
special warranty contained in the Assignment and Bill of Sale.


1.3.    Deed, Assignment and Conveyance. At Closing, Seller shall execute the
Assignment and Bill of Sale attached hereto as Exhibit B assigning the interests
in and to the Properties to Purchaser. The attached Assignment and Bill of Sale
may be revised to include additions, revisions or deletions to the Exhibits
attached thereto.


1.4.    Texas Railroad Commission Documents.At closing, the parties shall
execute all necessary documents required by the Texas Railroad Commission to
transfer operating authority and plugging responsibility to Purchaser. As of the
Closing Date, Purchaser shall have all bonds, letters or credit and other
required documents in place with the Texas Railroad Commission as shall be
necessary for Purchaser to assume full operations of the wells situated on the
leases described in Exhibit A in compliance with all rules and regulations of
the Texas Railroad Commission.


ARTICLE II


The Closing
 
2.1 Closing. The Closing shall take place at the offices of PURCHASER on August
29, 2014, or at such other time and place as the parties may mutually agree, but
effective on the Effective Date.


ARTICLE III



--------------------------------------------------------------------------------





Representations and Warranties of Seller and Purchaser Seller hereby represents
and warrants as follows:
3.1.    Organization and Good Standing. All entities comprising Seller are
Limited Partnerships. duly organized, validly existing and in good standing
under the laws of the State of Texas, and have all requisite power and authority
to own and lease the properties and assets they own and to carry on their
business as such businesses are conducted.


3.2.    Authority; Authorization of Agreement. Seller has all requisite power
and authority to execute and deliver this Agreement, to consummate the
transactions contemplated hereby and to perform all the terms and conditions
hereof to be performed by it. The execution and delivery of this Agreement, the
performance of all the terms and conditions hereof to be performed by Seller and
the consummation of the transactions contemplated hereby have been duly
authorized and approved by all owners of the entities comprising Seller. This
Agreement has been duly executed and delivered by Seller and constitutes the
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency or other laws relating to or affecting the enforcement of creditors'
rights generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


3.3.    No Violations. This Agreement and the execution and delivery hereof by
Seller does not, and the fulfillment and compliance with the terms and
conditions hereof and the consummation of the transactions contemplated hereby
will not:


(i)    conflict with, or require the consent of any person or entity under any
of the terms, conditions or provisions of the articles of formation, operating
agreement or regulations of Seller;


(ii)    conflict with, result ina breach of, constitute a default under (without
regard to requirements of notice or the lapse of time or both), accelerate or
permit the acceleration of the performance required by, or require any consent,
authorization or approval under, (a) any mortgage, indenture, loan, credit
agreement or other agreement or instrument evidencing indebtedness for borrowed
money to which Seller is aparty or by which Seller is bound orto which any of
its properties are subject or (b) any lease, license, contract or other
agreement or instrument to which Seller is a party or by which it is bound or to
which any of its properties are subject; or


(iii)    result in the creation or imposition of any encumbrance upon the
Transferred Assets.



--------------------------------------------------------------------------------









3.4.    No Default; Compliance with Laws and Regulations.


3.4.1.    No Default. Seller is not in default under, and no condition exists
that with notice or lapse of time or both would constitute a default under, (i)
any mortgage, indenture, loan, credit agreement or other agreement or instrument
evidencing indebtedness for borrowed money to which Seller is a party or by
which Seller is bound or to which any of the Transferred Assets is subject, (ii)
any order, judgment or decree of any governmental authority or (iii) to the best
of Seller's knowledge, any other agreement, contract, lease, license or other
instrument, which default or potential default might reasonably be expected to
have a material adverse effect; and


3.4.2.    Compliance. To the best of Seller's knowledge, Seller is in compliance
with all legal requirements applicable to its business and operations.


3.5.    Taxes. All returns, statements and reports with respect to taxes which
are required to be filed by Seller on or before the closing have been (or will
have been by the closing) properly and timely filed with the appropriate
governmental authorities and all such taxes shown thereon as due have been (or
will have been by the closing) paid or deposited. At the time of filing, such
returns, statements and reports correctly reflected (or will correctly reflect
when filed) the facts regarding the income, assets, operations or other matters
of Seller or any other information required to be shown thereon. There are no
liens for taxes (other than the lien for current taxes not yet due and payable)
on the Assets.


3.7.    Conveyance Rights. Seller represents that it has the right and authority
to assign and convey the Properties hereunder. Seller shall warrant and defend
the title to the Leases against every person whomsoever lawfully claiming or to
claim the same or any part thereof, by, through or under Seller, but not
otherwise.


 
Except as otherwise disclosed in this Agreement, Purchaser hereby represents and
warrants that:
 



--------------------------------------------------------------------------------





 


3.8.    Organization and Good Standing. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation .


3.9.    Corporate Authority; Authorization of Agreement. Purchaser has all
requisite corporate power and authority to execute and deliver this Agreement,
to consummate the transactions contemplated hereby and to perform all the terms
and conditions hereof to be performed by it. The execution and delivery of this
Agreement by Purchaser, the performance by Purchaser of all the terms and
conditions hereof to be performed by it and the consummation of the transactions
contemplated hereby will have been duly authorized and approved by the Board of
Directors of Purchaser. This Agreement has been duly executed and delivered by
Purchaser and constitutes the valid and binding obligation of Purchaser,
enforceable against it in accordance with itsterms, except as such
enforceability may be limited by bankruptcy, insolvency or other laws relating
to or affecting the enforcement of creditors' rights generally and general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


3.10.    No Violations. This Agreement and the execution and delivery hereof by






 
Purchaser do not, and the fulfillment and compliance with the terms and
conditions hereof and the consunmation of the transactions contemplated hereby
will not:


(i) conflict with, or require the consent of any person under, any of the terms,
conditions or provisions of the certificate of incorporation or bylaws of
Purchaser;


(ii)    conflict with, result in a breach of, constitute a default under
(without regard to requirements of notice or the lapse of time or both),
accelerate or permit the acceleration of the performance required by, or require
any consent, authorization or approval under (a) any mortgage, indenture, loan,
credit



--------------------------------------------------------------------------------



agreement or other agreement or instrument evidencing indebtedness for borrowed
money to which Purchaser is a party or by which Purchaser is bound or to which
any of its properties is subject or (b) any lease, license, contract or other
agreement or instrument to which Purchaser is a party or by which it is bound or
to which any of its properties is subject; or


(iii)    result in the creation or imposition of any encumbrance upon the assets
of Purchaser; which violation, breach or encumbrance with respect to the matters
specified in clauses of this Section 3.10 might reasonably be expected to have a
material adverse effect on the business, financial condition or results of
operations of Purchaser, taken as a whole.


3.11.    Funds Available. Purchaser has, or will have on the closing date,
sufficient cash, available lines of credit or other sources of available funds
to enable it to make payment of the Purchase Price on the closing date.


3.12.    Litigation. There is no action, suit, proceeding or governmental
investigation or inquiry pending, or, to the knowledge of Purchaser, threatened
against Purchaser or its subsidiaries or any of their respective properties that
might delay, prevent or hinder the consummation of the transactions contemplated
hereby.


ARTICLE IV


Payment of Royalties; Gas Purchase Contract


4.1.    Seller. Seller shall be responsible for any and all liabilities, claims
and demands arising out of the accounting and payment of proceeds of production
from any of the wells to royalty owners, over-riding interest owners and working
interest owners, insofar as the same relate to or arise out of actions of
Assignor or events prior to the Closing Date and shall defend, indemnify, and
hold Assignee harmless from and against all claims.


4.2.    . Purchaser. Purchaser shall be responsible for any and all liabilities,
claims and demands arising out of the accounting and payment of proceeds of
production from any of the wells to royalty owners, over-riding interest owners
and working interest owners, insofar as the same relate to or arise out of



--------------------------------------------------------------------------------



actions of Purchaser or events after the Closing Date and shall defend,
indemnify, and hold Seller harmless from and against all claims.


4.3.    Gas Purchase Contract. Seller is currently selling all of its gas and
liquid hydrocarbons to Enbridge pursuant to a Contract between Seller and
Enbridge. Within a reasonable






 
time prior to the Closing Date, Purchaser shall make arrangements with Enbridge
or another gas purchaser of its choice to commence purchasing the gas produced
from the wells covered by this agreement as of the Closing Date or a date
otherwise mutually agreeable to Seller and Purchaser. Seller and Purchaser agree
to cooperate in good faith to determine the accounting procedures to be used to
distribute and allocate all revenue from the sale of gas and liquid hydrocarbons
between the parties effective as of the Closing Date.


4.4.    Survival of Obligations. The obligations of the parties set forth in
this Article IV shall be unconditional and absolute and shall remain in effect
without limitation as to time.


ARTICLE V


Tax Matters


5.1.    Liability for Taxes.


5.1.1.    Seller. Seller shall be liable for (i) all taxes for any taxable
period ending on or before the Effective Date and Time of Closing, (ii) any
income taxes which are imposed on the gain recognized by Seller on the sale of
the Transferred Assets pursuant to this Agreement and (iii) the portion,
determined as described in Section 5.1.4, of any taxes (other than taxes
described in clause (ii) above) for any taxable period beginning before and
ending after the Effective Date and Time of Closing which is allocable to the



--------------------------------------------------------------------------------



portion of such period occurring on or before the Effective Date and Time of
Closing (the "Seller Period").


5.1.2.    Purchaser. Purchaser shall be liable for (i) all taxes for which
Seller is not responsible under Section 5.1.1 and (ii) any sales, use, transfer
or similar taxes arising from the transactions contemplated in this Agreement.


5.1.3.    Indemnity. Seller shall indemnify and hold Purchaser harmless from any
liability for amounts for which Seller is liable pursuant to Section 5.1.1.
Purchaser shall indemnify and hold Seller harmless from any liability for
amounts for which Purchaser is liable pursuant to Section 5.1.2. The amount of
any indemnity under this Section 5.1.3 shall include any additional amount
necessary to indemnify the recipient of the indemnity payment against any taxes
imposed, and any attorneys' fees or other litigation costs incurred, in
connection with such indemnity payment.


5.1.4.    Ad Valorem Taxes. Whenever it is necessary for purposes of Section
5.1.1 to determine the portion of any Taxes for a taxable period beginning
before and ending after the Effective Date and Time of Closing which is
allocable to the Seller Period, the determination shall be made, in the case of
ad valorem taxes, on a per diem basis and, in the case of other taxes, on the
assumption that the Seller Period constitutes a separate taxable period and by
taking into account the actual taxable events occurring during such period
(except that exemptions, allowances and deductions for a taxable period
beginning before and ending after the Effective Date and Time of Closing that
are calculated on an annual or periodic basis, such as the deduction for
depreciation, shall be apportioned to the Seller Period on a per diem basis).


5.1.5.    Refunds. If either Seller or Purchaser or any affiliate thereof
receives (whether by payment, credit, offset or otherwise) a refund in respect
of any taxes for which the other






 
party is liable under Section 5.1.l or 5.1.2, the party receiving such refund
shall, within thirty (30) days after receipt of such refund, remit it to the
party liable for the taxes with respect to which the refund was received. The
parties shall cooperate with each other in talcing all necessary steps to claim
any such refund.



--------------------------------------------------------------------------------





5.2.    Cooperation and Exchange of Information . Seller or Purchaser will
provide, or cause to be provided, to the other party copies of all
correspondence received from any taxing authority by such party or any of its
affiliates in connection with the liability for taxes for anyperiod for which
such other party is or may be liable under Section 5.1.1 or 5.1.2. The parties
will provide each other with such cooperation and information as they may
reasonably request of each other in preparing or filing any return, amended
return or claim for refund, indetermining a liability or a right to refund or in
conducting any audit or other proceeding in respect of taxes imposed on the
parties or their respective affiliates.    The parties and their affiliates will
preserve and retain all returns, schedules, work papers and other documents
relating to any such returns, claims, audits or other proceedings until the
expiration of the statutory period of limitations (with regard to waivers and
extensions) of the taxable periods to which such documents relate and until the
final determination of any payments which may be required with respect to such
periods under this Agreement and shall malce such documents available to
representatives of the other party upon reasonable notice and at reasonable
times, it being understood that such representatives shall be entitled to malce
copies of any such books and records as they shall deem necessary. Seller or
Purchaser further agrees to permit representatives of the other party to meet
with employees of such party on a mutually convenient basis in order to enable
such representatives to obtain additional information and explanations of any
documents provided pursuant to this Section 5.2. Seller or Purchaser shall malce
available to the representatives of the other party at the then current
administrative headquarters of such party sufficient work space and facilities
to perform the activities described in the two preceding sentences. Any
information obtained pursuant to this Section 5.2 shall be kept confidential,
except as may be otherwise necessary in connection with the filing of returns or
claims for refund or in conducting any audit or other proceeding. Each party
shall provide the cooperation and information required by this Section 5.2 at
its own expense.


5.3.    Payment of Taxes.


5.3.1.    Payment. All taxes shall be paid by the party that is legally
responsible therefor as provided for in Section 5.1.1. and 5.1.2. hereof.


5.3.2.    Time of Payment. Except as otherwise provided in this Article V, any
amount to which a party is entitled under this Article V shall be promptly paid
to such party by the party obligated to make such payment following written
notice to the party so obligated that the taxes to which such amount relates are
due and that provides details supporting the calculation of such amount. With
regard to ad valorem taxes for the year 2014, Purchaser shall request payment
from Seller prior to December 1, 2014 and Purchaser shall pay all the ad valorem
taxes assessed against the Properties to the tax collection authority prior to
December 31, 2014.



--------------------------------------------------------------------------------





5.3.3.    Purchaser Liability. In the event Purchaser is liable for any taxes
pursuant to Section
5.l .2(ii) as a result of the sale of the Transferred Assets, Purchaser shall
notify Seller in writing of the amount of any such taxes and the due date
thereof no later than fifteen (15)days prior to such due date and shall remit
such amount to the taxing authority if not otherwise paid or to Seller if paid
no






 
later than five (5) days prior to such due date.


5.4.    Survival of Obligations. The obligations of the parties set forth in
this Article V shall be unconditional and absolute and shall remain in effect
without limitation as to time.


5.5.    Conflict. In the event of a conflict between the provisions of this
Article V and any other provisions of this Agreement, the provisions of this
Article V shall control.


ARTICLE VI


Termination


6.1.    Grounds for Termination. This Agreement may be terminated at any time
prior to the Closing:


(i)    by the mutual written agreement of Seller and Purchaser; or


(ii) by Seller or Purchaser, if the consummation of the transactions
contemplated hereby would violate any non-appealable final order, decree or
judgment of any governmental authority having competent jurisdiction enjoining,
restraining or otherwise preventing the consummation of this Agreement or the
transactions contemplated hereby; provided, however, that a party shall not be
allowed to exercise any



--------------------------------------------------------------------------------



right of termination pursuant to this Section 6.1(ii) if the event giving rise
to such right shall be due to the negligent or willful failure of such party to
perform or observe in any material respect any of the covenants or agreements
set forth herein to be performed or observed by such party;


(iii) by either Seller or Purchaser if the Closing shall not have occurred prior
to 5:00 p.m., August 29, 2014; provided, that the Closing was not delayed as a
result of the negligent or willful failure of the terminating party to perform
its obligations hereunder; or


6.2.    Effect of Termination. The following provisions shall apply in the event
ofa termination of this Agreement :


6.2.1.    No Liability. Ifthis Agreement is terminated as permitted under
Section 6.1
(i) or (ii) and not as the result of the negligent or willful failure of any
party to perform its obligations hereunder, such termination shall be without
liability of any party to this Agreement or any affiliate, shareholder,
director, officer, employee, attorney, agent or representative of such party.


6.2.2.    Purchaser Liability. If this Agreement is terminated asaresult ofthe
negligent or willful failure of Purchaser to perform its obligations hereunder,
Purchaser shall be fully liable for any and all damages, costs and expenses
(including, but not limited to, reasonable attorneys' fees) thereby sustained or
incurred by Seller.


6.2.3.    Seller Liability. If this Agreement shall be terminated as a result of
the negligent or willful failure of Seller to perform its obligations hereunder,
Seller shall be fully liable for any and all damages, costs and expenses
(including, but not limited to, reasonable attorneys' fees) thereby sustained or
incurred by Purchaser.






 
6.2.4. Survival. The parties hereto hereby agree that the provisions of Sections
6.2.2 and 6.2.3 and Article IV and Article X shall survive any termination of
this Agreement.



--------------------------------------------------------------------------------





ARTICLE VII


Scope of Representations and Warranties: Indemnification


7.1.    Scope of Representations of Seller. Except as and to the extent
expressly set forth herein, Seller makes no representations or warranties
whatsoever, and disclaims all liability and responsibility for any
representation, warranty, statement or information made or communicated (orally
or in writing) to Purchaser (including, but not limited to, any opinion,
information or advice which may have been provided to Purchaser by any
affiliate, officer, stockholder, director, employee, agent, consultant or
representative of Seller, any petroleum engineer or engineering firm, Seller's
counsel or any other agent, consultant or representative). Without limiting the
generality of the foregoing, except as and to the extent expressly set forth
herein and/or in the Assignment, Bill of Sale and Conveyance, Seller makes no
representations or warranties as to (i) the title to any of the Properties,(ii)
the amounts of hydrocarbon reserves attributable to the Properties, (iii) any
geological or other interpretations or economic evaluations, or (iv) the
environmental condition of the Transferred Assets. Seller expressly disclaims
and negates asto personal property and fixtures; (a) any implied or expressed
warranty of merchantability; (b) any implied or expressed warranty of fitness
for a particular purpose; and (c) any implied or expressed warranty of
conformity to models or samples of materials. Purchaser expressly agrees that
the personal property and the wells will be assigned and accepted "as is, where
is and with all fault" and in their present condition and state of repair.
Purchaser acknowledges and affirms that prior to Closing, Purchaser has had full
access to and has made its own independent investigation, analysis and
evaluation of the Transferred Assets.


7.2.    Assumed Liabilities and Obligations. Purchaser assumes the following
liabilities and obligations: (a) all future plugging, replugging, abandonment,
removal, disposal, and restoration obligations associated with the wells and
equipment associated with the wells; (b) the necessary and proper capping and
burying of all associated flow lines located on the Leases; (c) all necessary
disposal of naturally occurring radioactive material (NORM); and (d) removal of
any structures and equipment associated with the wells.


7.3.    Indemnification. Purchaser agrees to indemnify, hold harmless and defend
Seller from and against, and release Seller from all claims, demands, losses,
damages, punitive damages,costs, expenses, causes of action, orjudgments of any
kind or character with respect to all liabilities and obligations or alleged or
threatened liabilities and obligations including claims for personal injury,
illness, disease, wrongful death, damage to property, environmental damage or
pollution, attributable to or arising out of the assumed liabilities and
obligations of Purchaser as set forth above.



--------------------------------------------------------------------------------





7.4.    Survival of Provisions. The provisions contained in this Article VII
shall survive closing and shall remain in effect without limitation as to time


ARTICLE VIII










 
Brokers


Purchaser and Seller each represent to the other that it has not, directly or
indirectly, employed any broker, finder or intermediary in connection with such
transactions that might be entitled to a fee or commission for which the other
party shall have any obligation or responsibility upon the execution of this
Agreement or the conswnmation of such transactions.


ARTICLE IX


Expenses


Except as specifically provided herein, all legal and other costs and expenses
in connection with this Agreement and the transactions contemplated hereby shall
be paid by Seller or Purchaser, as the case may be, depending upon which party
incurred such costs and expenses so that the Party incurring an expense bears
all costs of same.


ARTICLE X





--------------------------------------------------------------------------------



Notices: Miscellaneous


10.1.    Notices. All notices and other communications given hereunder shall be
in writing and shall be deemed given if delivered personally or mailed by
registered or certified mail, return receipt requested, to the parties at the
following addresses:


(i)    Ifto Purchaser, to:


NYTEX Petroleum, Inc. Attention: Michael Galvis 12222 Merit Drive, Suite 1850
Dallas, Texas 75251


(ii)    If to Seller to:


Upham Oil & Oas Company, L.P. Attention: Paul McGettes
999 Energy Avenue
P.O. Box 940
Mineral Wells, TX 76068


10.2.    Miscellaneous.


I 0.2. 1. Exclusive Agreement. This Agreement supersedes all prior written or
oral agreements between the parties with respect to the transactions
contemplated herein and is intended as acomplete and exclusive statement of the
terms of the agreement between the parties with respect to the transactions
contemplated herein.


10.2.2. Choice of Law; Choice of Forum; Amendments; Headings. This Agreement







--------------------------------------------------------------------------------







 
shall be governed by the internal laws of the State of Texas without giving
effect to principles of conflicts oflaws. This Agreement may not be changed or
terminated orally.The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Terms such as "herein", "hereby", "hereto" and "hereof' refer to
this Agreement as a whole. The term "include" and derivatives thereof are used
in an illustrative sense and not a limitative sense.


I 0.2.3. Assignments and Third Parties. No party hereto shall assign this
Agreement or any part hereof without the prior written consent of the other
parties. Except as otherwise provided herein, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. No such assignment shall release any party of any of its
obligations under this Agreement. Nothing in this Agreement shall entitle any
party other than the parties hereto or their respective permitted successors and
assigns to any claim, cause of action, remedy or right of any kind.


I 0.2.4. Employees. As of date hereof, Seller employs five pumpers to perfonn
pumping services for all of the wells included in the Transferred Assets. Upham
agrees to make all five of such employees available for employment by Purchaser
as of the Closing Date. Purchaser agrees to offer employment to such pumpers
based on substantially equivalent or greater compensation now being paid by
Seller. Within a reasonable time prior to the Closing Date Purchaser may confer
with such employees regarding employment with Purchaser.


10.2.5.    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon any binding determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable and
legally enforceable manner, to the end that the transactions contemplated hereby
may be completed to the extent possible.





--------------------------------------------------------------------------------



10.2.6.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute but one and the same agreement.


10.2.7.    Further Assurances .


(i)    Tue parties hereto each agree to deliver or cause to be delivered to the
others on the Closing Date, and at such other times thereafter as shall be
reasonably requested, any additional instrument that the other may reasonably
request for the purpose of carrying out this Agreement.


(ii)    After the Closing, Seller and Purchaser shall; and shall cause their
affiliates to, execute, acknowledge and deliver all such further conveyances,
transfer orders, division orders, notices, assumptions, releases, and such other
instruments, and shall take such further actions as may be necessary or
appropriate to assure fully






 
to Purchaser, its successors or assigns, all of the Transferred Assets intended
to be conveyed to Purchaser pursuant to this Agreement have been conveyed.


10.2.8 Attorneys' Fees. In the event of any litigation concerning the subject
matter of this Agreement, the prevailing party shall be entitled to an award of
its reasonable costs of litigation and collection, including attorneys' fees,
costs and expenses, expert witness fees and other charges and expenses
reasonably incurred in connection therewith.


IN WITNESS WHEREOF,the undersigned have executed this Agreement as of the date
first written above.









--------------------------------------------------------------------------------



SELLER:


UPHAM OIL AND GAS COMPANY, LP BY ITS GENERAL PARTNER,
UPHAM, LLC
By: /s/ Paul McGettes
Paul McGettes, Manager


UPHAM PRODUCING, L.P.
By:    Upham, LLC, a Texas Limited Liability Company General Partner
By: /s/ Paul McGettes    
Paul McGettes, Manager


CRU JR Producing, L.P.
By: C R UPHAM JR, LLC, a Texas Limited Liability Company, General Partner
By: /s/ Virginia Lee Upham
Virginia Lee Upham, Manager


BLU Producing, L.P.
By: B U UPHAM, LLC, a Texas Limited Liability Company, General Partner
By: /s/ Barbara Lee Upham
Barbara Lee Upham, Manager





                                





--------------------------------------------------------------------------------



 




MKU Producing, L.P.
By: M K UPHAM, LLC, a Texas Limited Liability Company, General Partner
By: /s/ Mary Kathleen Upham
Mary Kathleen Upham, Manager
 


RU Producing, L.P.
By: R UPHAM, LLC, a Texas Limited Liability Company, General Partner
By: /s/ Chester R. Upham III
Chester R. Upham, Manager






PURCHASER:


NYTEX PETROLEUM, INC.
By: /s/ Michael Galvis
Michael Galvis, Chairman & CEO
 





